



Exhibit 10.1


This Note is subject to an Intercreditor, Subordination and Standstill Agreement
of even date herewith between Lender and the East Boston Savings Bank. Any
assignment, transfer or conveyance of this Note shall be subject to the
aforesaid Intercreditor, Subordination and Standstill Agreement referenced
above.


SUBORDINATED SECURED COMMERCIAL PROMISSORY NOTE


$6,000,000                                March 28, 2018    




FOR VALUE RECEIVED, Jackson 64 MGI, LLC, a Delaware limited liability company
with a usual place of business at 133 Pearl Street, Boston, Massachusetts 02110
(the "Borrower") promise(s) to pay to the order of ASC Devens, LLC, a Delaware
limited liability company (its successors, assigns and any future holder or
holders this Note collective, the "Lender"), at Lender's office located at 114
East Main Street, Ayer, Massachusetts 01432, or at such other place as Lender
may designate in writing, the principal sum of Six Million and 00/100 Dollars
($6,000,000), plus interest from the date hereof, all as hereinafter set forth.


This Subordinated Secured Commercial Promissory Note (“Note”) is issued pursuant
to that certain Purchase and Sale Agreement between the Borrower and the Lender
dated as of February 1, 2018, as it may be amended, modified and/or restated
from time to time by mutual written agreement of Lender and Borrower (the
“Agreement”), all of the terms and conditions of which are incorporated herein
by reference. Capitalized terms used herein and not defined herein have the
meanings ascribed to them in the Agreement.


This Note is subject to an Intercreditor, Subordination and Standstill Agreement
of even date herewith between Lender and the East Boston Savings Bank. Any
assignment, transfer or conveyance of this Note shall be subject to said
Intercreditor, Subordination and Standstill Agreement.


INTEREST


Interest from the date hereof upon the unpaid principal balance from time to
time outstanding shall accrue at a fixed rate of one and ninety-six hundredths
percent (1.96%) per annum. Interest shall be calculated on the basis of actual
days elapsed and a 360-day year.
    
REPAYMENT


Principal and interest due Lender hereunder shall be repaid as follows:


A. Three Million and 00/100 Dollars ($3,000,000) of principal, together with all
accrued interest shall be due and payable on March 31, 2019.


B. Three Million and 00/100 Dollars ($3,000,000), plus all accrued interest
thereon shall be due and payable on March 31, 2020.


1



--------------------------------------------------------------------------------







C. Notwithstanding the foregoing, in the event that the Mortgaged Premises
(defined below) is sold (a “Sale”), the entire unpaid principal shall be repaid,
in full, together with all accrued interest thereon in connection with such
Sale. The payment in full of all amounts due under this Note as the result of a
Sale shall be paid at, and shall be a condition to, the closing of, a Sale.


Any payments received by Lender with respect to this Note prior to demand,
acceleration or maturity shall be applied first to any costs, expenses or
charges due Lender from Borrower, second to any unpaid accrued interest
hereunder, and third to the unpaid principal hereunder. Any payments received
after demand, acceleration or maturity shall be applied in such a manner as
Lender shall determine.


If any payment received by Lender with respect to this Note shall be deemed by a
court of competent jurisdiction to have been a voidable preference or fraudulent
conveyance under federal or state law, or otherwise due any party other than
Lender, then the obligation for which the payment was made shall not be
discharged by the payment and shall survive as an obligation due hereunder,
notwithstanding Lender's return to Borrower or any other party of the original
of this Note or other instrument evidencing the obligation for which payment was
made.


Subject to the terms of the Intercreditor, Subordination and Standstill
Agreement referenced above, Borrower may prepay this Note from time to time in
whole or part without penalty. All prepayments (with prepayment defined herein
as any payment of principal in advance of its due date) shall be applied first
to any costs, expenses or charges due Lender from Borrower, second to any
accrued interest that is due and payable as of the date of the prepayment, and
third against the principal payments due hereunder in the inverse order of their
maturity. Any partial prepayments shall not affect Borrower’s obligation to make
any of the payments required hereunder until all indebtedness evidenced by this
Note is fully paid.


Pursuant to that second subordinated Mortgage of even date between the Lender
and Borrower (the “Mortgage”), the following described property from Borrower,
in addition to all other collateral now or hereafter provided by Borrower, or by
any guarantor or endorser hereof, to Lender, shall secure this Note and all
other present and future obligations of Borrower to Lender: second mortgage on
property located at 64 Jackson Road, Devens, Massachusetts (the “Mortgaged
Premises”).


This Note shall be in default, and all unpaid principal, interest, and other
amounts due hereunder, shall, at Lender's option, be immediately due and
payable, without prior notice, protest, or demand, upon the occurrence of any
one or more of the following events of default (the "Events of Default"): (a)
the failure of Borrower to pay when due any amount due hereunder; (b) an Event
of Default (as defined in the Mortgage) under the Mortgage, or (c) the granting
of any trust mortgage upon any assets of Borrower, the occurrence of any
assignment for the benefit of Borrower's creditors, or the appointment of a
custodian, trustee, or receiver with respect to any assets of Borrower, or the
filing of any petition by or against Borrower under the Bankruptcy Reform Act of
1978 (as amended), or any other federal or state law by which Borrower is or may
be relieved from


2



--------------------------------------------------------------------------------





its debts, except that with respect to an involuntary filing against the
Borrower, the Borrower shall have forty five days from the date of filing to
dismiss the involuntary filing prior to it constituting an Event of Default, or
(d) a monetary breach or monetary default by the Borrower of any terms,
covenants, or conditions of any loan, guaranty, financial instrument or other
agreement involving indebtedness, secured to the Borrower’s first mortgage
lender after the passage of any applicable notice and/or cure periods. An Event
of Default will be deemed to be continuing unless waived in writing by Lender or
the Event of Default has been cured as provided herein or in the Mortgage and
Security Agreement.


If the entire amount of any required principal and/or interest payment is not
paid in full on the date the same is due, the Borrower shall pay to the Lender a
late fee equal to five percent (5.00%) of the required payment.


Upon the occurrence of an Event of Default which remains uncured beyond any
applicable notice and/or cure period, the unpaid principal hereunder shall, at
the option of the Lender, bear interest at a per annum interest rate equal to
nine percent (9.00%) per annum until such Event of Default is cured or waived in
writing by Lender.


Borrower, and each endorser and guarantor hereof, severally agree to hereby
waive presentment, demand, notice and protest and also waives any delay on the
part of the holder hereof. Each also assents to (i) any extension, or other
indulgence (including, without limitation, any release substitution or addition
of collateral or of any direct or indirect obligor) permitted by Lender with
respect to this Note and/or any collateral given to secure this Note, (ii) any
extension or other indulgence, as described above, with respect to any other
obligation or any collateral given to secure such other obligation of Borrower
or any endorser or guarantor to Lender, or (iii) to the modification or
amendment, at any time and from time to time, of this Note, the Mortgage and
Security Agreement, or any other instrument securing this Note or any of the
loan documents evidencing the Obligations at the request of any person liable
thereon. A discharge or release of any party directly or indirectly liable
hereon shall not discharge or otherwise affect the liability of any other party
directly or indirectly liable hereon.


No indulgence, delay, or omission by Lender in exercising or enforcing any of
its rights or remedies hereunder shall operate as a waiver thereof on that
occasion nor on any other occasion. No waiver of any default hereunder shall
operate as a waiver of any other default hereunder, nor as a continuing waiver.
No waiver of a default or of any other right or remedy hereunder, nor any
modification of any provision of this Note, shall be enforceable unless it is in
writing signed by the party against whom the waiver or modification is to be
enforced. All of Lender's rights and remedies hereunder and under any other
related loan documents shall be cumulative and may be exercised singularly or
concurrently, at Lender's sole and exclusive discretion.


It is not intended under this Note to charge interest at a rate exceeding the
maximum rate of interest permitted to be charged under applicable law, but if
interest exceeding said maximum rate should be paid hereunder, the excess shall,
at Lender's option, be (a) deemed a voluntary prepayment of principal not
subject to the prepayment premium (if any) set forth herein or (b) refunded to
Borrower.


3



--------------------------------------------------------------------------------







Borrower, and each endorser and guarantor hereof, jointly and severally agree to
pay on demand all costs and expenses, including, but not limited to, reasonable
attorneys' fees, incurred by Lender in connection with the protection and/or
enforcement of any of Lender's rights or remedies against Borrower or any such
endorser or guarantor (whether or not any suit has been instituted by or against
Lender).


This Note shall be binding upon Borrower and each endorser and guarantor hereof
and upon their respective heirs, successors, and representatives, and shall
inure to the benefit of Lender and its successors, endorsees and assigns.


The liabilities of the Borrower (and each co-maker, if any), and any endorser or
guarantor hereof, are joint and several. Each reference in this Note to the
Borrower, any endorser and any guarantor, is to such maker, co-maker (if any),
endorser and guarantor, individually, as well as collectively. No party
obligated on account of this Note may seek contribution from any other party
also obligated unless and until all obligations to Lender of the party to whom
contribution is sought have been satisfied in full. Each reference to Lender
herein is to the named payee hereto or any subsequent holder hereof, and their
respective successors, endorsees and assigns.


Borrower represents to Lender that the proceeds of this Note will not be used
for personal, family or household purposes and that this loan is strictly a
commercial transaction.


BORROWER, AND EACH ENDORSER AND GUARANTOR HEREOF, HEREBY EXPRESSLY WAIVE ALL
RIGHTS TO A TRIAL BY JURY WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE RELATING, DIRECTLY OR INDIRECTLY, TO THIS NOTE AND/OR OTHER LOAN
DOCUMENTS (IF ANY) EXECUTED IN CONNECTION HEREWITH AND ALSO SUBMIT TO THE
JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF MASSACHUSETTS (AND THE FEDERAL
COURTS SITUATED THEREIN) WITH RESPECT TO ALL CLAIMS CONCERNING THIS NOTE AND/OR
ANY COLLATERAL SECURING THEIR RESPECTIVE LIABILITIES TO LENDER.


This Note shall be governed by the laws of the Commonwealth of Massachusetts,
without regard to its principles of conflicts of laws, and shall take effect as
a sealed instrument.


[SIGNATURE FOLLOWS ON NEXT PAGE]




4



--------------------------------------------------------------------------------





Signed under seal as of the day and year first above written.


JACKSON 64 MGI, LLC, a Delaware limited liability company


By: 64 Jackson, LLC, a Massachusetts limited liability company, Its Manager






By:/s/ Steven E. Goodman        
Name: Steven E. Goodman
Title: Manager




5

